Title: To George Washington from Philip John Schuyler, 14 May 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Saratoga May 14th 1781
                        
                        Fish and Harris were with me on the 11th the latter repeated every word of the Information heretofore said to
                            be given by him and added that on the 10th in the afternoon he saw and conversed with a Certain Thomas Sherwood formerly
                            of Kingsbury but now of Canada, who Informed him that he and eight others had come from the Shipping at Crown point, had
                            landed in South bay where they had left their boat, That their business was to conduct some of the Inhabitants of
                            Kingsbury Queensbury & Argyle to Canada—That a number of Batteaus & a considerable quantity of provisions
                            had been brought to St Johns, that a body of troops were to Cross the Lakes, but believed they would not march far into
                            the Country until hostilities should be commenced between the state of New York and Vermont, which It was believed in
                            Canada would take place, assoon as the Vermontese had engaged the people as far west as Hudsons River to Join them. Harris
                            appears to be Sincere, he is sensible and has promissed to observe some instructions I have given him in order to gain the
                            perfect Confidence of the Enemy and to obtain from them the Charge of Conveying their dispatches. He can bring full proof
                            of Corporal Schr Villany, but If we make use of It Harris’s Character must be known to the Enemy.
                        The person I dispatched to Crown point did not return until yesterday Inclose your Excellency copy of the
                            Information he has Obtained.
                        I have taken the liberty to Inclose this unsealed to His Excellency Governor Clinton for his Information, I
                            am Dear Sir with perfect respect & very affectionately Your Excellencys most Obedient Servant
                        
                            Ph. Schuyler
                        
                     Enclosure
                                                
                            
                                Information given by    on Sunday 13th May 1781
                            
                            Arrived at Crown point on Saturday the 5th Instant, found at the point a Liut.
                                & about twenty five british, Capt. Sherwood and about thirty tories, & Six Indians,
                                about a mile from the point lay two square rigged vessels—Informed the officer that I wanted to see Commodore Lutwick,
                                answered he was not come up, that Capt: Bagley or Baily Commanded the Snow, went on board with the officer, the mate
                                & several of the men knew me, The Captain ordered me victuals & Drink, asked what news I related as
                                Instructed—what troops the rebels had at Fort Edward, answered none, that at Saratoga they had about 300 continentals
                                that a body of new raised men I suppose 1000 or 1500 were daily expected and that then they were to march farther
                                northward—Question are you sure that 1000 or 1500 more will come up Hudsons river than what are at Saratoga—Yes very
                                sure several loyalists have seen the greater part of them—Question, Why, do the rebels expect an army from Canada—Yes
                                it is a prevailing report all thro the Country and the rebels are preparing for them we have also heard from Some
                                persons from Canada that the army would come and It is my principle business here to know the truth of It, and how we
                                shall conduct ourselves—well you may Inform your friends that an army will Cross the Lakes early in the month of
                                June—how Strong—about two thousand Regular troops 7 or 800 Tories and four hundred Indians all
                                under the Command of General Powell—will the army go down Hudsons river—I don’t know—I fear such an army is not strong
                                enough, for the rebels in the province of New York will Soon be Joined by those from the Eastward,
                                and allen and his Crew will also Join them,  beleive me he and the York Rebels are at
                                variance—where is General Washington—where The French, I informed them—they Enquired how we were of for provisions I
                                answered them truly with respect to the northern & western ports, as they could Easily have
                                detected , but Informed them that Gel Washington had plenty.
                            This is all that was meterial, I left the post on Sunday in Company with William
                                Bristien & John Croswell who are now with their families the one at Palmer town the other in
                                Argyll.
                        
                        
                    